PER CURIAM
On consideration of the certified order from the state of Maryland that placed respondent on inactive status due to a disability, this court's February 28, 2018, order suspending respondent and directing her to show cause why the functional equivalent of a disability suspension under D.C. Bar R. XI § 13 should not be imposed, and the statement of Disciplinary Counsel, and it appearing that respondent has not filed a response to the court's order or a D.C. Bar R. XI § 14 (g) affidavit, it is
ORDERED that Mariatu Kargbo is hereby indefinitely suspended from the practice of law in the District of Columbia pursuant to D.C. Bar R. XI § 13. It is
FURTHER ORDERED that respondent's attention is directed to the requirements of D.C. Bar R. XI § 13 (g) for reinstatement, as well as D.C. Bar R. XI § 14 relating to suspended attorneys and to the provisions of Rule XI § 16 (c) dealing with the timing of eligibility for reinstatement as related to compliance with *1243D.C. Bar R. XI § 14, including the filing of the required affidavit.